Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 June 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Head Quarters Newburgh 24th June
                     1782
                  
                  I have looked with anxious impatience my dear count, for those
                     dispatches from your court, the arrival of which to you was to be the moment of
                     our interview at Phila. I have been in such dayly expectation of this event
                     that I have not Ventured more than fifteen miles from this place Lest your
                     summons should arrive here in my absence. the season of operating in this
                     quarter is flying away rapidly and I am more and more embarrassed in
                     determining on the measure which are proper to be pursued. if the aids which
                     designed for us by your Generous nation are sufficiently powerfull and arrive
                     in season to warrant the enterprize of New York, not a moment should be lost in
                     comencing your march this way. on the other hand, if the naval superiority
                     distined by his most Christian Majesty for this coast should be late in coming,
                     or if when it does arrive our force should be judged inadequate to the siege of
                     New york, and our arms are to be edged against charles town as the next object
                     of importance, every step which the french army under your excellency’s command
                     makes this way not only serves to fatigue them but the bagage teams and
                     artillery horses which are provided for the service of the campaign would by
                     such a movement be rendered unfit to perform a march to South carolina hence
                     every other expence incident to this maneuvre would be needlessly increased. in
                     this state of uncertainty, which might also be accompanied by unexpected
                     embarrassments occasioned by the late event in the West indies, I find myself
                     at a Loss to determine upon any thing and could wish our interview to take
                     place even under these circumstances, that We might by a free intercourse of
                     sentiments upon certain hipothesis, mature matters in such a manner as to
                     facilitate any operation to which our force shall be adjudged competent (having
                     regard to the season) when the plan of your court arrives to us: if you approve
                     of such a meeting before you receive your dispatches you have only to inform me
                     of it and I shall attend to your time at Phila. or any other place at the
                     shortest notice. I am at this moment on the point of setting out for allbany on
                     a visit to my posts in the vicinity of that place. My stay will not exceed
                     eight or at most ten days and will be shortened if any dispatches should be
                     received from you in the mean time. With very great Regard & Esteem I
                     have the Honor to be Your Excellency’s Most Obedient and Most humble Servant
                  
                     Go: Washington
                     
                  
               